          Case 1:19-cr-00486-ER Document 120 Filed 06/14/21 Page 1 of 2




                                                                   June 13, 2021
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Donald Blakstad 19 Cr. 486 (ER)
               Subpoenas to Illumina, Inc.

Dear Judge Ramos:

        We write as counsel for Illumina, Inc. (“Illumina”) with respect to a proposed negotiated
resolution to two subpoenas issued by the defendant and received at Illumina headquarters on
June 7, 2021.

       The first subpoena received by Illumina (the “Document Subpoena”) sought “(1) the
personnel and payroll records for Martha Patricia Bustos; and (2) Any reports, records or
correspondence relating to possible disclosure by Ms. Bustos of information relating to
Illumina’s financial condition.” The second subpoena received by Illumina (the “CFO
Subpoena”) was addressed to Sam Samad, Illumina’s Chief Financial Officer, and directed him
to appear for testimony on June 21, 2021. While the Court quashed the Document Subpoena
from the bench on June 10, 2021 on motion of the Government, the CFO Subpoena remains
outstanding.

       We have negotiated with counsel for the defendant the following proposed agreement to
resolve all requests made by the defense to Illumina:

   1. Illumina will produce to the defense certain material responsive to the Document
      Subpoena. Specifically, Illumina will produce information from Ms. Busto’s personnel
      file relating to her hiring, performance, and resignation from the company. This
      production will not include any information relating to medical or health matters and
      personal information will be redacted appropriately.

   2. The subpoena to Mr. Samad will be quashed and defense counsel will not seek to re-
      subpoena him in connection with this trial.
         Case 1:19-cr-00486-ER Document 120 Filed 06/14/21 Page 2 of 2




       We respectfully request that the Court so-order this resolution. The Government takes
no position with respect to this request. We will provide a courtesy copy of any production to
the Government.




                                                                Respectfully Submitted,


                                                                 /s/ Arlo Devlin-Brown

                                                                 Arlo Devlin-Brown
                                                                 Covington & Burling LLP
                                                                 The New York Times Building
                                                                 620 Eighth Avenue
                                                                 New York, NY 10018-1405
                                                                 T +1 212 841 1046
                                                                 adevlin-brown@cov.com

                                                                 Counsel for Illumina, Inc.


CC:    Counsel of record (via ECF)




SO ORDERED:


___________________________
Hon. Edgardo Ramos
United States District Judge

Date: June 14, 2021




                                               2
